DETAILED ACTION
Claims 1, 3, 5-6 and 16-31 are currently amended. Claims 2, 4 and 7-15 are cancelled. Claim 20 is currently amended. Claims 21-31 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6 and 16-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is anticipated by the claims of the patent. Claims 1 & 18-19 of the instant application are mapped to claims 1 & 18 of the patent. Claims, 3, 5, 6, 16, 17, 20 & 31 of the instant application are mapped to claims 3, 5, 6, 16, 17 & 20 of the patent. Claim 21 of the instant application is mapped to claim 2 of the patent. Claim 22 of the instant application is mapped to claim 22 of the patent. Claims 23-30 of the instant application are mapped to claims 7-15 of the patent. 
Instant Application No. 17/216,559
US Patent No. 10,966,092
1. (Original) An apparatus comprising:
1. An apparatus comprising:
a housing arranged to hold a personal communication device; a peripheral interface supported by the housing, wherein the peripheral interface is connectable to a supplemental functional device;
a housing arranged to hold a personal communication device; a peripheral interface supported by the housing, wherein the peripheral interface is connectable to a supplemental functional device;
 a local communication device coupled to the peripheral interface and supported by the housing, wherein the local communication device includes a personal communication device interface modem operable to provide a communication channel between the peripheral interface and the personal communication device, wherein the personal communication device interface modem is connectable to a communication modem in the personal communication device;
a local communication device coupled to the peripheral interface and supported by the housing, wherein the local communication device includes a personal communication device interface modem operable to provide a communication channel between the peripheral interface and the personal communication device, wherein the personal communication device interface modem is connectable to a communication modem in the personal communication device;
and a controller coupled to the peripheral interface and the local communication device, wherein the controller is operable to manage the communication channel between the supplemental functional device and the personal communication device through the local communication device and the peripheral interface, including a local communication validation engine operable to validate operational integrity of the communication modem by obtaining a first characterization tuple of the communication modem and comparing the first characterization tuple of the communication modem with a verified characterization tuple.
and a controller coupled to the peripheral interface and the local communication device, wherein the controller is operable to manage the communication channel between the supplemental functional device and the personal communication device through the local communication device and the peripheral interface, including a local communication validation engine operable to validate operational integrity of the communication modem by obtaining a first characterization tuple of the communication modem and comparing the first characterization tuple of the communication modem with a verified characterization tuple.





Allowable Subject Matter
Claims 1, 3, 5-6 and 16-31 would be allowable, however, needs to overcome the Double Patenting rejection, set forth in this Office action.
Examiner’s Statement for Indicating Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter: After a fully conducted search, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Chang et al. (US Pub No. 2009/0023475) discloses a universal smart interface and peripheral management system for portable devices such as mobile phones.  The smart system includes a connector interface that connects peripherals to a phone and/or personal digital assistant (PDA), through the smart system.  The smart system includes a cradle for receiving a cell phone and interfacing the phone to external systems such as peripherals, networks and other systems through a USB hub and other suitable connector interfaces (Chang, Abstract), Diperna et al. (US Pub No. 2016/0187877) discloses an automated test system for testing smart devices comprises a system controller operable to be coupled to a smart device, wherein the system controller comprises a memory comprising test logic and a processor, and also comprises an enclosure comprising a plurality of components, the plurality of components comprising: (a) a robotic arm comprising a stylus, wherein the stylus is operable to manipulate the smart device to simulate human interaction therewith; (b) a platform comprising a device holder, wherein the device holder is operable to hold a smart device inserted therein; (c) an audio capture and generator device; and (d) a microphone.  The processor automatically control the smart device and the plurality of components in accordance with the test logic (Diperna, Abstract), Gregg et al. (US Pub No. (2010/0113011) discloses cellular telephones and other wireless electronic devices may be tested using test equipment.  The test equipment may include a call box and a test host.  During testing, a wireless electronic device may be placed in a test chamber.  The test chamber may include an antenna that is connected to the test equipment.  The test equipment may use the antenna to communicate wirelessly with the wireless electronic device during testing.  The wireless electronic device may communicate with the test equipment using messages that are compliant with cellular telephone communications protocols such as short message service (SMS) messages (Gregg, Abstract), Zhang et al. (US Patent No. 10,397,386) discloses debugging a device-under-test including a method, sensing and recording a screen image produced by a device-under-test as the device-under-test and physically conform to the device-under-test to allow functionality of the device-under-test through the apparatus (Zhang, Abstract), Keller et al. (US Pub No. 2016/0098561) discloses  testing, inspecting or screening an electrically powered device for modified or unmodified hardware, firmware or software modifications including Malware, Trojans, adware, improper versioning, worms, or virus and the like, includes an antenna positioned at a distance from the electrically powered device and a signal receiver or sensor for examining a signal from the electrically powered device. The receiver or sensor collects unintended RF energy components emitted by the electrically powered device and includes one or more processors and executable instructions that perform analysis in a response to the acquired signal input while the electrically powered device is active or powered. The characteristics of the collected RF energy may be compared with RF energy characteristics of an unmodified device. The comparison determines one of a modified, unmodified or score of certainty of modified condition of the electrically powered device. (Keller, Abstract), and Doshi et al. (US Patent No. 10,548,033) discloses a test system comprises: a network access point simulation component configured to simulate network access point operations and to simulate test interactions with user equipment, and a local control component configured to direct the network access point simulation component and to control test interactions with the user equipment. The number of devices under test included in the user equipment and distinct network access points that are coincidentally simulated are variable. In one exemplary implementation, the local control component comprises a test executive operable to direct simulation of communication network operations and the test interactions in accordance with information received from the remote control components. The network access point simulation component and local control component are portable. (Doshi, Abstract),  however, the prior art taken alone or in combination fails to teach or suggest “wherein the personal communication device interface modem is connectable to a communication modem in the personal communication device; and a controller coupled to the peripheral interface and the local communication device, wherein the controller is operable to manage the communication channel between the supplemental functional device and the personal communication device through the local communication device and the peripheral interface, including a local communication validation engine operable to validate operational integrity of the communication modem by obtaining a first characterization tuple of the communication modem and comparing the first characterization tuple of the communication modem with a verified characterization tuple” (as recited in claim 1 and similarly in claim 18). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437